Citation Nr: 1010410	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  04-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This matter was previously remanded by the Board in July 
2005, and again in June 2009, for additional development.  
That development has been completed, and the case is once 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran is not shown to have qualifying service in 
Vietnam and is not shown to have been exposed to Agent Orange 
in service.

2.  Diabetes mellitus, type II, was not manifest during 
active service or within one year of service and is not shown 
to have developed as a result of an established event, 
injury, or disease during active service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in January 2003 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Veteran was notified of the criteria for establishing an 
effective date and disability rating in a letter dated June 
2006.  Although this notice was not provided prior to the 
initial adjudication of the Veteran's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.

The Veteran's service treatment records, service personnel 
records, VA treatment records, VA authorized examination 
report, and lay statements have been associated with the 
claims file.  The Board specifically notes that the Veteran 
was afforded a VA QTC examination with respect to his 
diabetes mellitus in August 2003.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the August 2003 VA QTC examiner rendered a 
diagnosis, but there is no indication that the claims file 
was reviewed, and the examiner did not comment on the 
etiology of the Veteran's diabetes mellitus.  However, as 
discussed below, the primary question in this case is whether 
the Veteran was exposed to herbicides during service.  A VA 
examiner is not capable of addressing this question beyond 
obtaining a history from the Veteran.  The Board notes 
statements by the Veteran addressing his alleged exposure to 
herbicides during service have already been associated with 
the claims file.  The Board further notes that there is no 
indication that diabetes mellitus manifested during service 
or is otherwise related to an event, injury, or disease in 
service, outside of the alleged herbicide exposure.  
Therefore, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).

Finally, as discussed further below, VA attempted to verify 
the Veteran's claims of herbicide exposure during service 
through inquiries with the Department of the Navy, the 
National Archives and Records Administration (Archives), and 
the Joint Services Records Research Center (JSRRC).

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
diabetes mellitus, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307 (2009).  In a July 1997 opinion, VA's General Counsel 
explained that this definition includes personnel who were 
not actually stationed within the borders of the Republic of 
Vietnam, but were present within the Republic's borders for 
duty or visitation purposes. VAOPGCPREC 27-97 (July 23, 
1997); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
(upholding VA's interpretation that service in Vietnam 
requires that a claimant have set "foot-on-land" in 
Vietnam).

Regulations further provide, in pertinent part, that if a 
Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The Veteran claims that he has diabetes mellitus as a result 
of exposure to Agent Orange during service.  See January 2003 
Informal Claim.  VA treatment records indicate the Veteran 
was diagnosed with diabetes mellitus in February 2003.  
Therefore, the pertinent issue is whether diabetes can be 
attributed to service.

The Veteran contends that he was aboard a ship which handled 
herbicides.  See November 2003 notice of disagreement.  He 
also contends that he served on the staff of an admiral and 
that he disembarked to the coast of Vietnam several times by 
helicopter while serving in this capacity.  See May 2004 
Statement.

The Veteran's service records dated from February 1968 to 
December 1970 show that he participated in 7th Fleet actions 
in North/South Vietnam on the U.S.S. Ticonderoga from March 
4, 1969 to March 19, 1969; March 30, 1969 to April 16, 1969; 
May 10, 1969, to June 5, 1969; and from June 26, 1969 to 
August 2, 1969.  During this time frame, the Veteran's 
primary duties were as an orderly and a guard.  The Veteran's 
Form DD-214 shows that he received the Vietnam Service Medal 
and the Vietnam Campaign Medal.

A July 2007 letter from an archivist with the Ships History 
Branch of the Department of the Navy stated that they were 
unable to locate any documentation which verified that major 
U.S. Navy ships transported, stored, or used herbicides, 
including Agent Orange, in Vietnam.  They were also unable to 
determine herbicide exposure to personnel service aboard U.S. 
Navy vessels in the contiguous waters of Vietnam.  However, 
any existing documents with such information would be in the 
ship's deck logs, available through the Archives.

A September 2009 letter from the Archives stated that, as a 
result of the recent litigation of Haas v. Peake, they had 
received an unusually large number of requests for deck logs 
of U.S. Navy ships, and that such requests should be sent to 
the JSRRC.  The letter further noted that ships' deck logs do 
not provide information placing individuals aboard ship or 
indicate names of individuals who departed the ship and might 
have set foot in Vietnam.  They do not indicate the types of 
cargo, such as Agent Orange, that a particular ship carried.

Nonetheless, a request for the relevant information was 
forwarded to the JSRRC.  In September 2009, the JSRRC 
responded and indicated that the U.S.S. Ticonderoga conducted 
special operations on Yankee Station in the Gulf of Tonkin 
from January 26, 1968 to March 4, 1968; from March 26, 1968 
to April 6, 1968; from April 25, 1968 to May 12, 1968; May 
21, 1968 to June 14, 1968; from June 27, 1968 to July 23 
,1968; from March 4, 1969 to March 19, 1969; from March 30, 
1969 to April 16, 1969; from May 10, 1969 to June 4, 1969, 
and from June 26, 1969 to August 1, 1969.  This history did 
not document that the ship docked or that personnel stepped 
foot in Vietnam.  Moreover, there was no available 
documentation to verify that major U.S. Navy ships 
transported, stored, or used herbicides, including Agent 
Orange, in Vietnam.  The JSRRC also noted that the ships' 
deck logs do not normally provide information placing 
individuals aboard ship or indicate the names of individuals 
who may have stepped foot in the Republic of Vietnam.  

Based on the September 2009 JSRRC information as well as the 
other relevant information of record, the RO issued an 
October 2009 Memorandum for inclusion in the Veteran's claims 
folder outlining VA's efforts to verify the Veteran's 
exposure to Agent Orange and making a determination that the 
Veteran's service in the Republic of Vietnam could not be 
verified.

Based on the evidence of record, the Board finds that service 
connection for diabetes mellitus, type II, as secondary to 
herbicide exposure in service is not warranted.  While the 
Veteran is competent to report that he set foot in Vietnam, 
that assertion is not supported by his personnel records, the 
history obtained by the JSRRC, or any other contemporaneous 
evidence.  In addition, there is no documentation to support 
his contention that herbicides were transported, stored, or 
used aboard his ship.  Without such verification, service 
connection is not warranted.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board must determine whether the Veteran has 
diabetes mellitus that is the result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses of diabetes mellitus, 
type II.  The Veteran underwent an enlistment examination in 
November 1967, an extension examination in January 1970, and 
a separation examination in December 1970.  All three 
examinations revealed normal findings.  Diabetes mellitus was 
not diagnosed until 2003, almost 23 years after service.  
There is no competent evidence linking the Veteran's 
disability to his period of service.  Therefore, service 
connection for diabetes mellitus, type II, on a direct basis 
is not warranted.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has diabetes mellitus etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


